THE COURT.
These three causes present factual situations similar in all material respects to that involved in the case of Fox-Woodsum Lumber Co. v. Bank of America, L. A. No. 14613 (ante, p. 14 [59 Pac. (2d) 1019]), this day-decided. The participating certificates issued to the plaintiffs in these several causes were the same as those issued in the Fox-Woodsum Lumber Company case except as to names, dates and amounts, and all were issued during the period from 1925 to 1929.
Upon the authority of the decision in Fox-Woodsum Lumber Co. v. Bank of America, supra, and for the reasons therein mentioned, the judgments in these causes are, and each is, reversed.